Citation Nr: 0409798	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-37 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from January 1943 to January 
1946.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that determination, the RO denied the 
appellant's application to reopen a claim of entitlement to 
service connection for bronchial asthma.  He disagreed.  In an 
October 2003 statement of the case, the RO reopened the claim and 
denied it on the merits.  The appellant thereafter perfected this 
appeal.  


FINDINGS OF FACT

1.  In an September 1956 rating decision, the RO severed service 
connection for bronchial asthma.  

2.  The evidence received since September 1956 concerning the 
claim of entitlement to service connection for bronchial asthma is 
new and material.  

3.  The appellant was in sound condition at entrance into service.  

4.  The record contains clear and unmistakable (obvious or 
manifest) evidence rebutting the presumption of soundness at 
entrance into service.  

5.  Bronchial asthma existed prior to service and underwent an 
increase in severity during service.  


CONCLUSIONS OF LAW

1.  The September 1956 rating decision severing service connection 
for bronchial asthma is final.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).  

2.  Evidence submitted since the September 1956 rating decision 
relevant to the bronchial-asthma claim is new and material; thus, 
the requirements to reopen that claim have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

3.  Bronchial asthma pre-existed service and was aggravated during 
service.  38 U.S.C.A. § 1110, 1153, 5107 (West 2002); 38 C.F.R. § 
3.3.303, 3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined VA's 
duty to assist and enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 51 03A, 5107, 5126 (West 
2002).  See 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 are 
effective retroactively to claims filed and pending before the 
date of enactment.  38 U.S.C.A. § 5107 note  (Effective and 
Applicability Provisions) (West 2002).  The United States Court of 
Appeals for the Federal Circuit has ruled that the retroactive 
effective date provision of the Act applies only to the amendments 
to 38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 (Fed. 
Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
However, the VA regulations promulgated to implement the Act 
provide for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Claims to 
reopen previously finally-denied claims are the exception.  If a 
claim to reopen was pending on August 29, 2001 (as this claim 
was), the changes made to the regulations pertaining to such 
claims do not apply to it.  Id.  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the Board in 
this decision will apply the regulations implementing the VCAA as 
they pertain to the claim at issue, and the Board will apply the 
previous version of 38 C.F.R. § 3.156 to this claim.

The United States Court of Appeals for Veterans Claims (Court) in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), interpreted VA 's 
obligations under the VCAA, noting that a claimant was defined 
under the Act as "any individual applying for, or submitting a 
claim for, any benefit under the laws administered by the 
Secretary."  38 U.S.C.A. § 5100.  The Court therefore concluded 
that a person attempting to reopen a previously and finally denied 
claim is a claimant under the VCAA.  Quartuccio, 16 Vet. App. at 
187.  Thus, 38 U.S.C.A. § 5103(a), as amended by the VCAA, applies 
to those claimants who seek to reopen a claim by submitting new 
and material evidence pursuant to 38 U.S.C.A. § 5108.  Id.  The 
provisions of 38 U.S.C.A. § 5103(a) state that upon receipt of a 
complete or substantially complete application, VA must notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  As 
part of the notice, VA must notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if any, 
will be obtained by VA.  

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of record to 
decide the claim.  If there were any deficiency of notice or 
assistance, it would not be prejudicial to the appellant, given 
the favorable nature of the Board's decision with regard to the 
issue on appeal.  No further assistance in developing the facts 
pertinent to the issues is required. 

II.  Reopening of Claim

By a January 1946 rating decision, the RO granted service 
connection for bronchial asthma on the basis of in-service 
aggravation of a pre-existing disease.  By a September 1956 rating 
decision, the RO severed service connection for bronchial asthma 
on the basis of clear and unmistakable error in the grant of 
service connection.  The appellant initially appealed this 
determination, but ultimately withdrew his appeal.  

By a February 2002 rating decision, the RO denied the appellant's 
application to reopen the claim of service connection for 
bronchial asthma.  The severance of service connection is final 
and may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).  

Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim.  The Board has 
jurisdiction to consider the issue of whether new and material 
evidence has been submitted because that issue is part of the same 
"matter" of whether the veteran is entitled to service connection 
for this disability.  Bernard v. Brown, 4 Vet. App. 384, 391 
(1993) (interpreting the provision contained in 38 U.S.C.A. § 
7104(a) that the Board has jurisdiction to decide "all questions 
in a matter" on appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 
2002).  "The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it must 
so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
The Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence has 
not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
No other standard than that articulated in the regulation applies 
to the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition of new 
and material evidence has been changed.  See  38 C.F.R. § 3.156(a) 
(2003).  However, as noted above, the new regulatory definition is 
effective only for claims to reopen received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  This claim to 
reopen was prior to August 29, 2001, and the following regulation 
defining new and material evidence applies:  

New and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim is 
the evidence submitted since the most recent final denial of the 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
Thus, evidence submitted since the September 1956 rating decision 
is of concern for the purpose of reopening this claim.  The 
evidence is presumed credible for the purposes of reopening the 
claim unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75- 76 
(1995).  

Since the September 1956 rating decision severing service 
connection for bronchial asthma, the records includes numerous 
medical documents concerning the appellant's current respiratory 
problems.  Included in these records are two medical opinions.  
One such opinion, in February 2001, is from a treating physician 
who stated the appellant had chronic obstructive pulmonary disease 
with an asthmatic component, and concluded this disease existed 
prior to service and was aggravated by service.  Another opinion, 
in March 2004, from a physician who reviewed the claims file at 
the request of the appellant's representative, concluded there was 
no medical indication (only lay evidence) of a pre-existing 
disease.  This physician concluded that the current respiratory 
disease was directly related to service.  

This evidence received since September 1956 is new - it was not 
before agency decisionmakers then - and is material, for it 
addresses the etiology of the claimed disability.  In light of 
this analysis, the Board concludes that the additional evidence 
received since September 1956 is new and material.  As such, the 
claim of entitlement to service connection for bronchial asthma is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


III.  Service Connection Analysis

The appellant seeks to establish service connection for bronchial 
asthma.  He argues that this disease pre-existed service and was 
aggravated therein.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  With chronic disease shown as such in service or 
within the presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  
A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic disease - 
such as bronchiectasis - that becomes manifest to a degree of 10 
percent or more within one year from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307 (2003).  

Generally, in order to establish service connection, either the 
evidence must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory presumptions 
may be applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence linking 
the current disability to that in-service disease or injury.  Pond 
v. West, 12 Vet. App. 341, 346 (1999);  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The appellant will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into service.  
Only such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b) (2003).  The service 
medical records include a November 1942 enlistment examination 
documenting a respiratory system, with a notation of a history of 
hay fever.  Although the notation of hay fever indicates the 
appellant reported some kind of respiratory issues before service, 
there was no indication of a history of bronchial asthma or a 
diagnosis of that disorder, and thus the appellant was in sound 
condition at entrance into service.  

An exception to this presumption of soundness applies where clear 
and unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 C.F.R. § 3.304(b) 
(2003).  Service hospital records in January and February 1943 
indicated that appellant required treatment for acute bronchitis 
and acute bronchial asthma.  The hospital record entry noted as 
history the appellant had asthmatic attacks as a child, usually in 
damp weather and in dusty areas.  This history was obtained from 
the appellant during treatment just a month or so after he entered 
service.  In addition, service hospital records in November 1945 
revealed a diagnosis of severe bronchial asthma, and indicated 
"[e]ver since [the appellant could] remember, he had asthmatic 
attacks, especially from August through October and during cold 
weather.  He lost much time from school, he recalled.  The attacks 
decreased at age 14, with occasional non-severe attacks, until his 
entry into service.  Also noted was a family history of asthma.  
Physicians reported that the appellant had "an intrinsic and 
extrinsic asthma" that existed prior to service and that he could 
not do effective military duty.  A January 1946 medical board 
report indicated that the initial onset date of the asthma was 
1928.  

Although medical record entries wherein a medical professional 
basically recites an appellant's history are of limited probative 
weight, see Leshore v. Brown, 8 Vet. App. 406, 410 (1995), in this 
case that history has greater probative weight because in 
providing this history the appellant sought to give the physician 
an accurate basis for treatment.  He could only do so by 
truthfully recounting his prior asthmatic history.  The accuracy 
of his statements that the asthma preceded service is corroborated 
by a statement received in May 1956 from an official of a school 
he attended in the 1930s.  In it, the official noted the 
appellant, while a student, had poor health and was "absent a 
great deal from school due to asthma."  These documents clearly 
show that the appellant had an asthmatic disorder prior to service 
that rebuts the presumption of soundness on entry into service.  
(A medical consultant to the appellant's representative opined in 
a March 2004 statement that the appellant's asthma did not pre-
exist service.  That opinion is of no probative weight in this 
analysis for, though ostensibly premised on a review of the 
record, it ignored the statement from the appellant's school 
discussing pre-service asthma and mischaracterized as lay evidence 
the medical comments of the appellant's pre-service history in the 
service medical records.)  

The pre-existing asthma will be considered to have been aggravated 
by active service, where there is an increase in disability during 
such service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  As 
discussed above, the appellant was treated for asthma on at least 
four occasions during his three years of service - in January and 
February 1943, in the Fall of 1943, in August 1944, and in 
November and December 1945.  Although the medical board report of 
January 1946 concluded that the asthma was not aggravated during 
service, this conclusion is inconsistent with another finding of 
the medical board, namely that the appellant was at separation 
unfit for military service due to severe bronchial asthma.  The 
service had previously found the appellant fit for service, and he 
had served three years, with at least four episodes of asthma.  
Either the appellant was unfit at enlistment (a conclusion 
contrary to the entrance medical examination) or he was unfit at 
the conclusion of his service because of an increase in the 
disability.  The Board must conclude that the pre-existing 
bronchial asthma underwent an increase in service, and therefore 
was aggravated by service, and that there is no clear and 
unmistakable evidence (obvious or manifest) rebutting this 
presumed aggravation.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(b) (2003).  

The medical evidence received from two private physicians covering 
the period from 1994 to 2001 indicate the appellant has a current 
diagnosis of asthma, with periodic notations of acute bronchitis.  
These findings satisfy the initial element of a service-connection 
claim.  As already noted, this asthma pre-existed service and was 
aggravated during service, thereby satisfying the remaining 
elements of service connection on an aggravation basis.  

It appears that the severance of service connection for asthma in 
the 1950s was based on the VA examination of November 1952 that 
found no evidence of asthma.  VA medical records in the 1940s had 
shown a continuation of the asthma; medical evidence in September 
1947 and from June to October 1948 revealed diagnoses of bronchial 
asthma, and an examination in November 1947 diagnosed pneumonia by 
history and bronchial asthma.  The examination in November 1952, 
though, indicated that the appellant moved to Colorado in 1949 and 
remarked that he experienced no asthmatic attacks in that dry 
climate.  Thus, the severance of service connection was based on 
simply a decrease in symptomatology (from symptoms some while 
residing in one climate, to no symptoms while residing in another 
climate), and not on any evidence that he simply did not have 
bronchial asthma.  The November 1952 examination found no evidence 
of asthma, not the complete absence of a diagnosis of bronchial 
asthma.  

The evidence continues to support the conclusion of that earliest 
rating decision, in January 1946, of a pre-existing asthmatic 
disorder aggravated by conditions of service.  Recent evidence 
from a private pulmonologist supports the appellant's long-
standing argument and the conclusion reached by the rating board 
in January 1946.  This private pulmonologist, who treated the 
appellant in the 1990s, noted in a February 2001 statement the 
appellant had moderate to severe COPD with a component of asthma.  
At the appellant's request, the physician reviewed the military 
record and concluded the appellant had a childhood history of 
pulmonary problems that likely should have precluded his entry 
into service.  The physician opined that the appellant's exposure 
to cold weather and dampness as part of his service exacerbated 
his susceptibility to asthma and bronchitis.  The physician 
concluded that the government "went to great lengths to prove that 
he should not qualify for disability due to pre-existing 
conditions . . . ", though his condition was "greatly worsened by 
the cumulative asthma attacks as well as pneumonia an pleurisy 
brought about by the conditions he was subjected to while in the 
service."  In short, the physician opined the appellant's pre-
service asthmatic disorder increased in severity during his 
service.  

In light of the evidence and based on this analysis, it is the 
determination of the Board that the evidence supports the claim of 
entitlement to service connection for bronchial asthma on the 
basis of aggravation.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a bronchial asthma is granted.  

Service connection for bronchial asthma is granted.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



